TEAGUE, Judge,
dissenting.
It now appears that “Almanza the Terrible,” see Kucha v. State, 686 S.W.2d 154 (Tex.Cr.App.1985), (Teague, J., Concurring Opinion), which figure of speech is a shorthand rendition for this Court’s decision of Almanza v. State, 686 S.W.2d 157 (Tex.Cr. App.1985), gets his second victim, Arthur H. Johnson, appellant, in this cause. His first victim may be found in Bonfanti v. State, 686 S.W.2d 149 (Tex.Cr.App.1985).
The First Court of Appeals, because of the law then in existence, erreoneously overruled appellant’s assertion that the trial court’s charge to the jury was fundamentally defective. Appellant relied upon, inter alia, this Court’s decision of Stidham v. State, 590 S.W.2d 502 (Tex.Cr.App.1979), which appears to be an almost “white horse case” for appellant’s assertion.
Stidham v. State, supra, held that in a prosecution for attempted aggravated rape, failure of the trial court to include in the application paragraph of the charge the culpable mental state of either “intentionally” or “knowingly” rendered the charge fundamentally defective. And that is ex*561actly what happened in this cause. The court of appeals, however, held that because the trial court had defined in the abstract portion of the charge the offense of criminal attempt the error was harmless.
The majority sustains the judgment of the court of appeals by holding that under Almanza v. State, supra, the error in the charge did not deprive appellant of a fair and impartial trial. I must ask: How can it be said that the appellant received a fair and impartial trial when the State was not required to prove beyond a reasonable doubt what it had alleged against him, but is still able to have appellant’s conviction affirmed?
It is true that under Almanza v. State, supra, error in the court’s charge will now be reversible error “only if the error is [found to be] so egregious and created such harm that [the defendant] ‘has not had a fair and impartial trial’ — in short ‘egregious harm.’ ”
Almanza v. State, supra, also adopted a second test, which is to be used if the trial court’s charge is first found to be egregious. This second test is used in determining whether the defective jury charge caused the defendant harm. It provides: “[T]he actual degree of harm must be assayed in light of the entire jury charge, the state of the evidence, including contested issues and weight of probative evidence, the argument of counsel and any other relevant information revealed by the record of the trial as a whole.”
What should be obvious to anyone is the fact that Almanza v. State, supra, has established an appellate test that I do not believe that any defendant will ever pass. Perhaps this is the “no pass-penitentiary” test of this Court. Compare, however, the “No Pass-No Play” rule that was recently enacted by the Legislature. I am firmly convinced that the amount of attention that the members of the bench and bar of this State should give to this Court’s decision of Almanza v. State, supra, should at least equal the amount of attention the Legislatively enacted “No Pass — No Play" has received from parents and students of this State. Perhaps if that occurs, Almanza v. State, supra, will have a short judicial life.
However, but because of Almanza v. State, supra, trial judges of this State no longer have the legal duty and responsibility, as they once did, see Art. 36.14, V.A.C. C.P., to prepare for a jury a proper and correct charge on the law, and the law as may be applied to the facts adduced. It is now permissible for trial courts to give to jurors pieces of what may appear to them to be a jigsaw puzzle, for them to figure out what they must find in order to convict a defendant, or what they must not find in order to acquit a defendant. Jurors will now be able to convict defendants on elements which are not stated in the charging instrument. There will no longer be a division of responsibility which formerly existed between the trial court and the jury, which formerly was the backbone of our jury system. The application paragraph in the charge no longer has any meaning. Abstract definitions in the court’s charge, which definitions are much like words found in a dictionary in that they are useless until correctly used in a sentence, will now govern. After Almanza v. State, supra, jurors will often be given the opportunity to second-guess the trial court as to what the law is by assuming the trial court inadvertently omitted a required element of the offense, just because an abstract definition in the charge includes the omitted element. No longer will it be required that the charge to the jury should resemble a gem that has been cut and polished by the hard edge of legal experience obtained from both within and without our criminal justice system. It will now be permissible to serve jurors with a flawed jewel. The office of the jury will no longer be to simply adjudge what the facts of the case might be; they will now be required to carry out a function that they have not enjoyed for over four hundred years, namely, to decide what the law might be in a given case. Cases of this Court such as Doyle v. State, 631 S.W.2d 732 (Tex.Cr. App.1982) (On State’s Motion for Rehearing), and the cases cited in Doyle, supra, *562are no more. They can presently be found in Davy Jones’s foot locker which is located at the bottom of the Gulf of Mexico, where the majority of this Court has ordered that they be sent.
Almanza v. State, supra, should be expressly overruled by this Court. To the failure of the majority to expressly overrule Almanza v. State, supra, I must and will continue to respectfully dissent each time it is invoked and applied in a decision by this Court.